Kirby, J., (after stating the facts). The ¡chancellor’s findings in appellee’s favor, that there was no failure of consideration of the notes sued on is supported by the testimony, which tends to show that the estate was indebted to appellee, as administrator] in a sum equal to the amount for which these notes were given and that his curtesy estate was also conveyed in consideration therefor. No question was raised in the court below as to the forfeiture of the curtesy or life estate, on account of the failure to pay taxes thereon within the meaning of seel ion 7132 of Kirby’s Digest, nor did appellants insist there that they acquired the curtesy estate by such forfeiture. In other words, they recognized at the time of the execution of the notes appellee’s life estate in the lands and purchased it without any representation on his part as to whether the taxes had been paid or not and they were in as good position to ascertain whether such was the- case as was appellee and should have done so for their own protection. It is true that appellee was their father, but he was a man 80 years of age, whose judgment and statements relative to (business transactions would not perhaps have been given great weight by appellants, who were of different ages, from majority up to 40 years and there wtas no showing of iany false or fraudulent representations made by him. The testimony of .appellants at best shows only that they did not know at the time of the 'Conveyance and execution of the notes that the lands had been allowed to be sold for taxes and had not been redeemed ¡and they stated that they would not have executed the notes if such fact had been known to them. It is not necessary under this state of case to decide whether or not appellee’s curtesy estate had forfeited to appellants as remaindermen by reason of the tax sale and failure to redeem under the provisions of said section of the statute and the doctrine of Magness v. Harris, 80 Ark. 583. The decree is affirmed.